COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Jhony Virreira v. The State of Texas

Appellate case number:       01-18-00826-CR

Trial court case number:     2154070

Trial court:                 County Criminal Court at Law No. 16 of Harris County

        The State’s Exhibit 3, “9-1-1 Recording,” was admitted into evidence at trial in the
above case. This Court requests the Harris County District Clerk or the court reporter, if
the exhibit is still in his or her possession, to send the original of State’s Exhibit 3, “9-1-1
Recording,” to this Court. The Clerk of this Court is directed to cooperate with the
district clerk and/or court reporter to provide for the safekeeping, transportation, and
return of such exhibit. See TEX. R. APP P. 34.6(g)(2).

       The exhibit is due in this Court no later than 14 days from the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting individually        Acting for the Court

Date: __February 14, 2019____